         Case 1:18-cv-05887-SDA Document 198 Filed 07/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE PAREJA, individually and on
 behalf of others similarly situated,
                                Plaintiff,                        18-CV-5887 (JPO)

                      -v-                                              ORDER

 184 FOOD CORP. d/b/a BRAVO
 SUPERMARKET f/k/a PIONEER
 SUPERMARKET, et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       On January 2, 2019, Plaintiff Jose Pareja filed the operative complaint in this action

brought against twelve individual and corporate defendants under the Fair Labor Standards Act,

29 U.S.C. § 201 et seq., and the New York labor laws. (Dkt. No. 97.) After no defendant

entered an appearance or answered the operative complaint within the allotted time, Pareja

secured a Clerk’s Certificate of Default against each defendant (Dkt. Nos. 177–88) and moved

for default judgment against all twelve defendants (Dkt. No. 190).

       While Pareja’s motion was pending, Defendants 0113 Food Corp., Giovanni Marte, Jose

Marte, and Gustavo Marte (the “Answering Defendants”) answered the operative complaint and

asserted two cross-claims against their codefendants. (Dkt. No. 195.) On May 29, 2019, this

Court issued an Order directing the Answering Defendants to show cause why this Court should

vacate the Clerk’s Certificates of Default that had been entered against them. (Dkt. No. 196.)

The Answering Defendants responded by filing a motion on June 11, 2019, seeking to set aside

the Clerk’s Certificates of Default. (Dkt. No. 197.) Pareja has not opposed the motion.

       Under Federal Rule of Civil Procedure 55(c), a court may “set aside an entry of default

for good cause.” Fed. R. Civ. P. 55(c). In deciding whether such a course is appropriate, “the



                                                1
         Case 1:18-cv-05887-SDA Document 198 Filed 07/03/19 Page 2 of 3



court’s determination must be guided by three principal factors: ‘(1) whether the default was

willful, (2) whether the defendant demonstrates the existence of a meritorious defense, and

(3) whether, and to what extent, vacating the default will cause the nondefaulting party

prejudice.’” New York v. Green, 420 F.3d 99, 108 (2d Cir. 2005) (quoting State St. Bank & Tr.

Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 166–67 (2d Cir. 2004)). In light of the

“[s]trong public policy” in favor of “resolving disputes on the merits,” American Alliance

Insurance Co. v. Eagle Insurance Co., 92 F.3d 57, 61 (2d Cir. 1996), “all doubts must be

resolved in favor of the party seeking relief from the [default],” Green, 420 F.3d at 104.

       Considering these factors, the Answering Defendants have demonstrated good cause for

vacating the Certificates of Default that have been entered against them. First, it is undisputed

that the Answering Defendants “were served by substituted service and were not made aware of

the pleadings being served until their time to serve an answer elapsed” (Dkt. No. 197 at 5), such

that their default was not willful. Second, the Answering Defendants have denied the bulk of the

complaint’s allegations and interposed ten affirmative defenses. (Dkt. No. 197-4 ¶¶ 1–13.) And

third, Pareja has identified no prejudice that he would suffer if the requested relief were granted.

       The Court therefore GRANTS the Answering Defendants’ motion to set aside the Clerk’s

Certificates of Default that have been entered against them. Because the claims against the

Answering Defendants will now proceed, Pareja’s pending motion for default judgment is

DENIED as to all defendants, without prejudice to renewal following disposition of the claims

against the Answering Defendants. See Lemache v. Tunnel Taxi Mgmt., LLC, 354 F. Supp. 3d

149, 156 (E.D.N.Y. 2019) (adopting report and recommendation) (taking this approach).

       The Clerk of Court is directed to close the motions at Docket Numbers 190 and 197.




                                                  2
         Case 1:18-cv-05887-SDA Document 198 Filed 07/03/19 Page 3 of 3



       Pareja is directed to serve a copy of this Order by mail on all defendants that have not yet

entered an appearance in this case.

       SO ORDERED.

Dated: July 3, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                3
